Citation Nr: 0609106	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  98-01 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than September 1, 
1996, for a grant of death pension benefits.  


REPRESENTATION

Appellant represented by:	Mario E. Barreto-Irizarry, 
Attorney at Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to February 
1946.  He died on February [redacted], 1994.  The appellant is his 
surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in October 1996 by the Washington, DC, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Jurisdiction over this case was transferred to the RO 
in Houston, Texas.

In March 2001 and in November 2003, the Board remanded this 
case for development and notification action.  The case was 
most recently returned to the Board in December 2005.   

FINDING OF FACT

The date of receipt of a claim by the appellant for death 
pension benefits was August 5, 1996, and not earlier.


CONCLUSION OF LAW

Entitlement to an effective date earlier than September 1, 
1996, for a grant of death pension benefits is not warranted.  
38 U.S.C.A. § §§ 5107, 5110, 5111 (West 2002); 38 C.F.R. §§ 
3.31, 3.400(c)(3)(ii) (2005).
  




REASONS AND BASES FOR FINDINGS AND CONCLUSION
  
Under the provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326, VA has duties to notify and to assist 
claimants.  However, because the record in this case shows 
that undisputed facts render the appellant ineligible for the 
benefit of an earlier effective date for a grant of death 
pension benefits, the Board finds that the VCAA does not 
apply to this appeal.  See 38 C.F.R. § 3.105(d) (2004); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Mason v. Principi, 
16 Vet. App. 129 (2002); VAOPGCPREC 5-2004.

Upon the veteran's death, the appellant, his surviving 
spouse, became entitled to death pension benefits under laws 
and regulations which provide that the surviving spouse of a 
veteran of a period of war is so entitled when she meets net 
worth requirements and has an annual income not in excess of 
the applicable maximum annual death pension rate.  See 
38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3(b)(4)(i), 
(iii) (2005).

On August 5, 1996, the RO in San Juan, Puerto Rico, received 
from the appellant VA Form 21-534, Application For Dependency 
And Indemnity Compensation , Death Pension And Accrued 
Benefits By A Surviving Spouse Or Child (Including Death 
Compensation If Applicable).  The RO in San Juan sent her 
claim to the RO in Washington, DC, which had jurisdiction 
over such claims by persons residing outside the United 
States.  The Washington, DC, RO in the October 1996 
determination which the appellant has appealed to the Board 
granted her claim and assigned an effective date for the 
benefit of September 1, 1996.  This action was taken under 
the provisions of 38 U.S.C.A. § 5110(d)(2); 38 C.F.R. 
§ 3.400(c)(3)(ii), which state that the effective date for an 
award of death pension benefits based on a claim received on 
or after October 1, 1984, shall be the first day of the month 
in which the veteran's death occurred if the claim is 
received within 45 days of the date of death and that, 
otherwise, the effective date shall be the date of claim and 
under the provisions of 38 U.S.C.A. § 5111; 38 C.F.R. § 3.31, 
which state that payment of monetary benefits based on an 
award of pension may not be made to an individual for any 
period before the first day of the calendar month following 
the month in which the award became effective.  

The record does not show and the appellant does not contend 
that she filed a claim for death pension benefits within 45 
days of the veteran's death.  A factual issue for 
consideration in this appeal is whether an informal claim for 
death pension benefits was filed earlier than August 1, 1996 
(that is, in July 1996 or prior to July 1996) so as to result 
in the appellant's entitlement to an effective date for the 
grant of death pension benefits earlier than September 1, 
1996.  For the reasons stated below, the Board finds that a 
claim for death pension benefits was not filed in this case 
prior to August 1, 1996.

The appellant's representative, an attorney with offices in 
the Continental United States, stated on the substantive 
appeal form which he filed in August 1998 on the appellant's 
behalf that in April 1996 he went to the RO in San Juan, 
Puerto Rico, and met with a VA employee who was a supervisor 
in the adjudication office and that at that time the VA 
employee obtained and reviewed the veteran's claims file.  
The appellant's representative alleges that the documents in 
the veteran's claims file in April 1996 showed that the 
appellant had been married to the veteran at the time of his 
death in February 1994 and was his surviving spouse for the 
purpose of veteran's survivor's benefits.  Furthermore, in 
his August 1998 statement, the appellant's representative 
said that, first, the evidence in the veteran's claims at the 
time of his death which identified the appellant as his 
surviving spouse would have allowed "the beneficiary the 
opportunity to proceed with the claim..." and that, second, 
during his visit to the adjudication office of the RO in San 
Juan in April 1996, "the claim was brought to the 
consideration of the office in San Juan" and that, finally, 
on the basis that his visit to the RO in San Juan in April 
1996 constituted a claim by the appellant as the surviving 
spouse of the veteran for benefits under laws administered by 
VA, the effective date of the grant of death pension benefits 
should be a date in April 1996.

However, assuming, without deciding, that the appellant's 
representative visited the RO in San Juan in April 1996 
(although the RO in San Juan reported during the pendency of 
this appeal that there are no records available to show who 
visited the RO in 1996), the problem with the argument he has 
presented is that VA's regulation pertaining to informal 
claims, 38 C.F.R. § 3.155, does not deal with or authorize 
oral informal claims and he is evidently alleging that in 
April 1996 at the RO in San Juan he made an oral, informal 
claim for death pension benefits on the appellant's behalf.  
See Rodriguez v. West, 189 F.3d 1351, 1353-4 (1999), a case 
in which the United States Court of Appeals for the Federal 
Circuit held that 38 C.F.R. § 3.1(p) defines "claim", 
informal as well as formal, as a "communication in writing" 
and that, when 38 C.F.R. § 3.155(a) refers to "an informal 
claim", it necessarily incorporates the definition of that 
term in 38 C.F.R. § 3.1(p) as a "communication in writing".  

In October 2001, the RO in San Juan informed the RO in 
Houston that no claim in writing for death pension benefits 
or any other veteran's survivor's benefit was received from 
the appellant or filed on her behalf prior to August 5, 1996.  
In this connection, the Board notes that the appellant's 
representative has not asserted that he filed a claim in 
writing on the appellant's behalf for death pension benefits 
during his claimed visit in April 1996 to the RO in San Juan 
or at any time earlier than August 5, 1996.  Therefore, the 
Board must find as a fact that the appellant's date of claim 
for death pension benefits was not earlier than August 5, 
1996, the date assigned by the agency of original 
jurisdiction as the effective date of the benefit.

The appellant's representative has argued, in the 
alternative, that the date of a claim for benefits from the 
Social Security Administration (SSA) which was allegedly 
filed earlier than August 5, 1996, should entitle the 
appellant to an earlier effective date for the grant of death 
pension benefits by VA.  However, while a claim filed with 
SSA may, under certain circumstances, be considered a claim 
for death benefits by a veteran's surviving spouse (see 
38 C.F.R. § 3.153, pertaining to an application to SSA on a 
form jointly prescribed by the VA Secretary and by the 
Secretary of the Department of Health, Education, and Welfare 
(HEW), of which SSA used to be a part), it is not in dispute 
in this case that the appellant did not file such a claim 
with SSA at a time when applicable VA laws and regulations 
would permit assignment of an earlier effective date for the 
grant of death pension benefits.

In November 2005, SSA reported to VA that on March 27, 1998, 
which was approximately 18 months after September 1, 1996, 
the effective date of the appellant's award of death pension 
benefits, she filed Form SSA-5-F6, Application For Mother's 
Or Father's Insurance Benefits.  Clearly, the filing of a 
claim with SSA in March 1998 cannot be accepted as a claim to 
VA filed earlier than August 5, 1996.

SSA's report to VA in November 2005 concerning the 
appellant's claim filed in March 1998 did not in so many 
words say that the appellant had not filed a claim with SSA 
in 1996 earlier than August 5, 1996.  It is not in dispute, 
however, that the appellant did not in fact file any claim 
with SSA earlier than August 5, 1996, which might be 
considered to have been a claim for veteran's survivor's 
benefits.  

The appellant's representative submitted in support of the 
appeal copies of documents from his office file concerning 
the matter of his attempt to obtain for the appellant 
monetary benefits from government agencies after the 
veteran's death based on her status as the veteran's widow.  
One such document is a copy of a letter from the veteran's 
representative to the SSA office in White Plains, New York, 
which stated that the appellant was applying for benefits as 
the surviving spouse of the veteran and that her application 
was enclosed with his letter.  The date of that letter is 
shown at the top of the letter as August 19, 1996.  Assuming 
that the copy of the letter submitted to VA is a true copy of 
a letter which the appellant's representative mailed to SSA 
on August 19, 1996, and also assuming that the application 
enclosed was on an application form jointly prescribed by the 
Secretaries of HEW and VA and assuming, finally, that August 
19, 1996, was accepted by SSA as the date of claim for 
survivor's benefits under laws administered by that agency, 
nevertheless, a date of claim of August 19, 1996, would be 
later in time than the date on which the appellant filed her 
VA claim, August 5, 1996, and would not entitle her to an 
earlier effective date for the grant of death pension 
benefits.  See 38 U.S.C.A. § §§ 5110, 5111 (West 2002); 
38 C.F.R. §§ 3.31, 3.400(c)(3)(ii) (2005).

In sum, there is no basis in fact or in law to allow an 
effective date for the grant of death pension benefits at any 
date earlier than September 1, 1996, and entitlement to that 
benefit is not established.  As the preponderance of the 
evidence is against the appellant's claim, the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 
2002). 


ORDER

Entitlement to an effective date earlier than September 1, 
1996, for a grant of death pension benefits is denied.  



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


